UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1381



LATOSA HUNTLEY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-376)


Submitted:   September 29, 2000           Decided:   October 17, 2000


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John Eichorn, Rockingham, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Joseph L. Brinkley, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Latosa Huntley appeals the district court’s order granting the

Commissioner’s motion for summary judgment in this action chal-

lenging the Commissioner’s denial of Huntley’s applications for

disability insurance benefits and supplemental security income. We

have reviewed the record and the district court’s order accepting

the recommendation of the magistrate judge and find no reversible

error.   In particular, we find that the administrative law judge

gave proper weight to the opinion of Huntley’s treating physician

and that substantial evidence supports the Commissioner’s decision.

We therefore affirm on the reasoning of the district court.    See

United States v. Huntley, No. CA-98-376 (W.D.N.C. Mar. 9, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 8, 2000, the district court’s records show that it was
entered on the docket sheet on March 9, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the judgment or order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2